Martin, J.
delivered the opinion of the court. The defendant is sued on an alledged assumption of his to pay a debt of the estate of the late husband of his step daughter. He pleaded the general issue, and the judgment of the parish court is that it has not been satisfactorily proven that the defendant assumed the payment of the plaintiffs’ claim. They appealed.
A close examination of the testimony does not enable us to say that the plaintiffs’ case is clearly supported. The plaintiff’s demand must be fully proven or he cannot recover. It is not enough for him, that he render his case probable. When a defendant is alledged to have undertaken to pay the debt of another, this ought to be more particularly required. In the present case, although the testimony, on *15the part of the plaintiffs, establishes the claim, that, on the part of the defendant, places it in a very dubious point of view. The parish court, who heard the evidence from the very lips of the witnesses, has concluded that the claim is not satisfactorily proven, and we are not able to say that it erred. In such cases, we cannot reverse its judgment.
Pierce for the plaintiff, Seghers for the defendant.
East'n District.
April, 1820.
It is, therefore, ordered, adjudged and decreed that it be affirmed with costs.